Citation Nr: 0838422	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and from November 1951 to April 1954, including 
service in North Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

This appeal was previously before the Board in July 2006, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDING OF FACT

The preponderance of the medical evidence does not 
demonstrate a diagnosis of PTSD in conformity with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 C.F.R. 
§38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
September 2003 letter.  In addition, following the letter, 
the September 2004 statement of the case and March 2008 
supplemental statement of the case were issued, each of which 
provided the veteran with an additional 60 days to submit 
more evidence.  In accordance with the July 2006 Remand, the 
veteran was informed of the law and regulations governing the 
assignment of increased ratings and effective dates in a 
September 2006 letter.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in October 2008, the 
Board received additional evidence which essentially 
duplicated evidence previously of record, and which was 
discussed in the supplemental statement of the case.  Thus, 
another supplemental statement of the case is not required. 
38 C.F.R. § 19.37. (2007).  Furthermore, he has been accorded 
multiple pertinent VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed PTSD as the result of 
experiences while serving in the Korean Conflict.  He has 
described his primary stressor as a bombing in 1951 in which 
he received blows to his body and witnessed fellow soldiers 
die. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
conformance with the DSM-IV; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)

In the present case, relevant service medical records reflect 
that in June 1951, while serving in North Korea, the veteran 
received multiple fragmentation wounds to his body due to 
enemy action.  Despite evidence which clearly reflects that 
the veteran engaged in combat, however, all of the criteria 
of 38 C.F.R. § 3.304(f) to establish service connection have 
not been met.  Specifically, the greater weight of the 
evidence is against the conclusion the veteran carries a 
diagnosis of PTSD which is in conformity with the DSM-IV.  

A review of the record reveals a history of psychological 
treatment dating back to 1974, when the veteran complained of 
crying spells, and feeling restless after a work-related 
accident.  State Mental Health Program records at that time 
show a diagnosis of depressive neurosis.  The report of a 
1976 VA psychiatric examination reflect a diagnosis of 
anxiety neurosis, for which the veteran was denied service 
connection that same year.  

The veteran underwent a VA PTSD examination in October 2003.  
The claims file was reviewed, and the in-service incident in 
which he suffered fragmentation wounds was noted.  The 
veteran stated that he was seeking compensation benefits 
because his income was very limited.  He complained of poor 
sleep and forgetfulness, as well as frequent diarrhea and 
headaches due to anxiety.  Upon evaluation, the veteran was 
clean, adequately dressed and groomed, alert and oriented 
times three.  His mood was anxious, and his affect was 
constricted.  His attention, concentration, and memory was 
fair.  He demonstrated clear and coherent speech, and good 
impulse control.  The examiner provided a diagnosis of 
generalized anxiety disorder with depressive features, and 
age related cognitive decline, but found that the veteran did 
not fulfill the diagnostic criteria for PTSD.  In support of 
this determination, the examiner noted that, based on the 
evidence of record, the veteran began to present his 
neuropsychiatric symptomatology after the work-related 
accident in 1974.  The examiner further noted that although 
the veteran was wounded in Korea, this did not produce any 
neuropsychiatric condition as the "veteran was not 
remembering the incident of being wounded until it was 
clarified with the service medical records . . ." 

In accordance with the July 2006 Board Remand, the RO 
obtained records of treatment by a private physician which 
reflect a June 2004 diagnosis of PTSD.  The treatment records 
show that this diagnosis was based on an initial evaluation 
during which the veteran reported, apparently in no 
particular detail, a "horrible accident" while serving in 
Germany, sleep disturbance, irritability, and forgetfulness.  
It does not appear that the physician had access to the 
veteran's service medical records or post-service treatment 
records.  In fact, a note dated contemporaneously with the 
PTSD diagnosis indicates the physician's intention to 
"request copies of records at VA."  Additionally, there is 
no affirmative indication that the diagnosis was in 
conformance with DSM-IV criteria.

While a January 2006 VA psychiatry admission evaluation 
indicates a note from the above private physician which 
relates a "history of PTSD and Schizoaffective Disorder," 
there is no evidence of an independent VA diagnosis of PTSD 
until June 2007, which itself is questionable as to its 
conformance with DSM IV.  At that time, the veteran reported 
audio/visual hallucinations, intrusive thoughts, and 
forgetfulness since his return from Korea, but the Board 
notes that it does not appear that this diagnosis was the 
result of particularly detailed psychiatric evaluation, as 
the treatment report states that "the patient was seen for a 
minimum of minutes."

As requested by the Board, the veteran underwent another VA 
PTSD examination in March 2008.  The report of that 
examination reflects thorough review of the claims file and 
the veteran's mental health history, including the private 
and VA diagnoses of PTSD.  With regard to the June 2004 
private diagnosis of PTSD, the examiner noted that there is 
no evidence in the handwritten report of any specific 
symptoms or stressors for which the diagnosis of PTSD was 
certified by that physician.  Additionally, with respect to 
the June 2007 VA diagnosis of PTSD, the examiner observed 
that the corresponding report includes no "description of 
PTSD symptoms or criteria for establishing such a 
diagnosis."

Upon evaluation, the veteran reported audio hallucinations, 
now occurring rarely, sleep disturbance, and episodes of 
feeling anxious.  He denied suicidal or homicidal thoughts.  
The veteran reported, with vague recollection, several 
incidents in Korea and Germany in which he was injured or saw 
others wounded or killed.  The veteran was unable to remember 
the documented incident in June 1951 in which he received 
fragmentation wounds.  The examination report indicates that 
the veteran did not demonstrate any significant anxiety or 
depression, but was tense and somewhat anxious when being 
questioned for details.  It was also noted that while he was 
oriented to person and place, he was not oriented to time.  
Based on symptoms of impaired memory, poor orientation, and 
decreased intellectual functioning, the examiner provide a 
diagnosis of "cognitive disorder, nos," and determined that 
the veteran does not meet the DSM-IV criteria for a diagnosis 
of PTSD.  Specifically, the examiner noted that although the 
veteran described incidents that occurred in combat, "there 
is no reliable description of these, due to the veteran's 
poor recall of such events."  The examiner further noted 
that the veteran does not meet the DSM-IV criteria for PTSD 
"in relation to persistent re-experiencing the event with 
distress, persistent avoidance criteria, or persistent 
symptoms of increased arousal related to his experiences."  
Additionally, the examiner pointed out that the record 
reflects psychiatric symptoms beginning only after the 1974 
work-related accident, which was also 20 years after 
discharge from military service.  

Upon thorough review of the foregoing evidence, the Board 
finds the greater weight of the evidence is against the 
conclusion the veteran has PTSD diagnosed in conformity with 
DSM-IV.  In this regard, we note that the United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Among the factors 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion."  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the October 2003 and March 2008 VA examination findings 
that showed the veteran did not have PTSD are of greater 
probative value than the June 2004 private diagnosis and June 
2007 VA diagnosis of PTSD.  Unlike the two formal VA 
examinations, the June 2004 private evaluation does not 
indicate that the physician had access to the veteran's 
claims file, or was privy to his service medical records, or 
post-service mental health history, which clearly reflect no 
psychiatric treatment during service, or for 20 years after 
service, (with an initial complaint of psychiatric symptoms 
related to a work-related accident rather than military 
service).  Additionally, while the VA examination reports 
thoroughly describe the stressors and symptoms on which the 
claimed PTSD is based, the June 2004 private report merely 
documents that the patient is a "Korean & WWII veteran," 
that he recalled a "horrible accident in Germany," and a 
list of reported symptoms.  The physician provided no 
rationale or basis for the PTSD diagnosis, including why the 
veteran's symptoms were attributable to PTSD rather than some 
other psychiatric condition.  Further, as previously noted, 
there is no indication that the June 2004 diagnosis was in 
conformance with the DSM-IV criteria.

With regard to the June 2007 VA diagnosis of PTSD, the 
corresponding treatment report reflects a cursory assessment 
of the symptoms and stressors, as evidenced by the notation 
indicating that the veteran was seen on that day for "a 
minimum of minutes," and provides no explanation for the 
diagnosis assigned.

In contrast to the June 2004 and June 2007 evaluations, the 
October 2003 and March 2008 VA examinations represent a more 
complete assessment of the veteran's symptoms in view of his 
reported stressors, military records, and post-service mental 
health history, and with specific regard to the DSM-IV 
criteria as required by VA.

The Board acknowledges and appreciates the veteran's service 
to our country.  However, based on the foregoing facts, we 
find that the preponderance of the evidence does not 
demonstrate that he has PTSD incurred or aggravated in such 
service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


